Explanations of vote
(CS) Mr President, I only want it to be recorded that I voted for Mr Foglietta's report but my voting equipment failed.
Oral explanations of vote
(MT) Naturally, it is difficult to be understood in this chaotic situation. I wanted to stand to explain my vote in favour of the resolution we have just passed, that we have just approved, on the annual debate on the progress made in the Area of Freedom, Security and Justice. Today, the Council of Ministers of Justice and Home Affairs is meeting to discuss and approve the European Pact on Immigration and Asylum. This is a very important subject and it is a very important proposal that is being discussed in the Council, and I hope that, in the discussion being held in the Council today, a declaration on the need to share the burden of immigration more fairly and equally is inserted in the Pact. I hope that the Ministers adopt this Pact today and that it contains reference to this common responsibility.
(NL) Mr President, for many reasons the resolution we have just voted on was unacceptable to me and certainly to my group too. The main reason of course is that I believe Europe absolutely does not need a new, 'illegal' wave of immigration. Absolutely not.
It is all too easy for private-sector employers and governments to keep importing more and more foreign nationals from non-EU countries. That causes a brain drain from the developing world to Europe, and ultimately does not benefit either the developing countries or Europe, quite the contrary. We should at long last make a start - and I am looking primarily here to governments and to business and industry - on assimilating, re-educating and integrating into the regular labour market the huge, truly huge numbers of foreign nationals who are already here and who are not and never have been properly absorbed into our society.
Mr President, I voted in favour of the Mikko report because I believe the media has a vital role to play in safeguarding democracy. With the expansion of the EU it is our role to ensure the convergence of standards for the protection of basic freedoms and democracy. I was involved in the opinion of the ITRE Committee on the Mikko report, and I would like to congratulate her because I think new technologies have led to the emergence of new media channels and new types of content, and the media remains an important political tool. In this context, a pluralistic media system is an essential requirement for the democratic social model.
When media ownership is concentrated in just a few people's hands, this favours the monopolisation of the advertising market and represents a barrier to new entrants. Competition law has helped restrict media concentration, but these problems still remain in a number of Member States where the market is dominated by a few large players.
So the report's suggestion of linking media law and competition law is therefore to be commended.
(PL) Mr President, media pluralism means diversity in the dissemination of information and the characteristic nature of broadcasters. Both of these areas are currently under threat in the media sector. An ever-increasing concentration of ownership among media companies that are competing in this sector has led to a situation where information that is valuable from the social and cultural points of view is difficult to find in the maze of easily accessible and standardised news for everyone. It is difficult to predict what the worsening situation in this sector will lead to, not just for individual consumers, but for society as a whole.
The rapporteur was right to emphasise the role of the public sector broadcasters as guardians of diversity, with a mission to broadcast high-quality information. She is also right to propose a model where there are strong public sector media outside the competitive media market coexisting with private media companies that are motivated by profit. There can be no doubt about the importance of balance between these two pillars. The text of the report, as well as the intentions of the rapporteur, seem to be clear and transparent. The compromise reached during the discussions of the Committee on Culture is a good one. In addition, the legal status of the new methods of disseminating information, such as Internet blogs, or other user-generated sites, should be clearly delineated so that the people creating these forms should be aware of their rights and responsibilities and any possible sanctions.
(The President cut off the speaker)
(NL) Mr President, I am happy to hear Parliament saying that all Member States must guarantee media pluralism and that public service broadcasters certainly have an important role there. That is quite right and proper. In a normal society that means democracy and freedom of information, and above all freedom of information for opposition groups.
Measured against those criteria, Belgium and even Flanders are not democracies. My political party, for example, a big political party in that country, is routinely and openly discriminated against and boycotted by the Flemish public service broadcaster, and on the basis of official directives to boot. Why? Because our ideas and attitudes are not 'politically correct' or deviate from the prevailing line. Not all that long ago the former head of the public service broadcaster openly admitted that the King of the Belgians had made him a baron to reward him for his discriminatory efforts against the opposition party.
This report, otherwise not all that bad, might usefully have included a paragraph on the treatment of opposition parties which do not toe the accepted line.
(NL) Mr President, I abstained from the vote on this report. It quite rightly highlights various difficulties over media pluralism and the concentration of ownership in a number of Member States.
As a Fleming I can offer a word or two on the subject. Because there is no state in the European Union which has more need, for example, of a neutral media ombudsman to ensure freedom of expression and pluralism than Belgium. Here in Brussels, the institutional heart of the country, as my fellow Member has just said, not only the private media but also the organs of government shamelessly boycott the largest opposition party and deny people the right to free and balanced information.
It may be that the charter for media freedom which the rapporteur advocates can make this kind of abuse impossible, otherwise the whole thing will just be pure window-dressing.
I also wonder why it is that the rapporteur is keen on stricter regulation of the ultimate free medium - the Internet, and bloggers in particular - not to mention proper concern for authors' rights. Because it is precisely those states with no true media pluralism which most want tighter control over the Internet. This report furnishes them with additional arguments and that is regrettable.
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. I shall speak in Hungarian. Diversity of the media is a particularly important area for the European People's Party, so we have decided that, instead of rejecting the report, our group will submit an alternative draft decision. Whilst preserving the virtues of the original report, the parts that are unacceptable to us have been deleted from the text, and the recommendations that we felt it was important to emphasise have been inserted.
Among other things to which the group objected, the report specifically mentioned individual Member States, whereas we are convinced that a report about media diversity must be neutral and have general application. The aim is not to shame certain countries as bad examples. Similarly, we have not been able to accept the fact that the report states that some media empires are motivated primarily by profit and material interests: this is an exaggerated generalisation and we cannot accept it.
The report, which has produced fierce political debate, must in any event draw the attention of the European Commission to the fact that it should deal with this issue in a manner appropriate to the gravity of the topic, and examine what kind of Union or national measures need to be introduced in the interests of enforcing diversity. Thank you.
(SK) I support effective control of energy prices. The price volatility of recent months is clearly not in the interests of European Union citizens, while speculators/intermediaries make profits. What is more, we are seeing an absolutely unacceptable situation where energy prices are determining the prices of food. We cannot quietly accept the cynical argument that there is enough food on a global scale but not everyone has enough money to buy expensive food.
In the opinion of World Bank experts, biomass energy is responsible for up to 80% of the sharp increase in food prices. In this context I have stressed, on many occasions, the need to increase food reserves and to regulate the use of food sources for energy purposes. This is a key problem related to food price control, and as such must be given much more specific attention.
(PL) Mr President, we are currently facing rapid increases in the price of energy. This has a direct impact on the quality of life of the European Union's inhabitants and on increasing inflation. This means that we should create instruments to protect Europe's inhabitants from the consequences of these price rises. Even though we have recently seen reductions in oil prices, I believe that we should pay greater attention to mechanisms aimed at ensuring price stability. There is also the idea that there should be greater transparency in energy markets so that, in future, they should be less susceptible to speculation on world markets. While discussing the issue of energy, one cannot but emphasise the need, first of all, to intensify the work being done on increasing the proportion of energy obtained from renewable sources, including nuclear energy, secondly, the introduction of new coal technologies and thirdly, we must introduce a wide-reaching programme to improve energy efficiency.
(DE) Mr President, I voted against the Foglietta report, and I would like to thank all my fellow Members who supported me in rejecting it.
Although obesity is an increasing problem, this White Paper does not bring us any closer to a solution. On the contrary, it presents a random hotchpotch of diverse recommendations and demands for legislation. This makes us look ridiculous. I am pleased that at least the proposal on the red, amber and green colour-coding of food labels was thrown out, but other proposals survived, including some that pre-empted decisions which are in the process of being taken in the realm of food labelling, for which I am the Parliamentary rapporteur.
We decided that we shall call for censorship of advertising, that we want to ban artificial trans-fatty acids but intend at the same time to indicate TFA content on food labels, that our waistline will be officially measured in future and that the salt content in food will be monitored, which is tantamount to demanding intervention in food recipes. A new definition of healthy eating has been initiated; one of the stipulations is that healthy eating is possible only with organic produce. This amounts to discrimination against those who engage in conventional farming.
There is to be no such thing as bad food, which our legal regime would ban from the market. All consumers have the right to be informed, but they are also entitled to respect, which means that they must be allowed to make their own decisions.
Written explanations of vote
in writing. - (SV) This report on non-profit local community media in Europe deals with an area which is considered to need additional funding under EU support programmes. This is yet another example of how various special interests in this Parliament seek to increase the number of EU support programmes and, in addition, increase the financial resources allocated to them, so that they can hand out appropriations right, left and centre.
It is incomprehensible that support for non-profit local community media should be seen as an item of expenditure to be funded at EU level. The subsidiarity principle leads self-evidently to the conclusion that this is expenditure for the Member States or regional political bodies. They have the expertise on these media, and it is they who have the facilities to determine whether such expenditure should take precedence over the need for resources for such things as healthcare, schools, welfare etc.
In the interests of subsidiarity, we have voted against this report in its entirety.
in writing. - 'Community media' often plays an important role in local communities. It is an influential source of information amongst the local media; sometimes even the sole voice of local communities. That is why the European Union should focus more on these media, especially after the failure of the Lisbon Treaty, as they may serve as an efficient means to pass on EU related information to citizens.
As rapporteur for the report on the active dialogue with citizens on Europe, I fully support any kind of communication tool which may help to bring closer the EU to the citizens. Nevertheless, I am convinced that an essential precondition for community media as well as any other local media financed, even partially, from public funds, is to be independent not only from national but also from local power.
I know that community media, especially their financing, should be a primary concern of Member States, due to their various forms and local specialities. Where we may help at European level is in giving more visibility to the issue. This report is the first step in that direction.
in writing. - The Resetarits report, which I supported, makes reference to the importance of media in strengthening cultural and linguistic diversity. This week saw the launch of the first ever Gaelic language television channel - a welcome development in the promotion of the linguistic diversity of both Scotland and Europe.
in writing. - Community media has always had an important role to play in our society. Such media can promote intercultural dialogue by combating negative stereotypes. The EU must fully recognise this by improving Community media's legal recognition and access to radio spectrum for broadcasts. I voted in favour of the report.
With regard to community and alternative media, I think that it is beyond any doubt that they can contribute towards a more pluralistic media environment and citizen awareness. In my opinion, the experience of most of the European Union Member States clearly shows that freedom of speech has become almost a myth, and that the character of so-called commercial media is shaped by their owner. The level of objectivity of information provided by statutory media is often significantly determined by the interests of those holding political power, regardless of the statutes and the legislative framework laid down for such media. This makes preventing community and alternative media from being misused, from being allowed to operate outside the limits of the mission that such media are supposed to have, even more important. I agree that these media deserve to get general legal recognition in the countries of the EU. However, the rules that must regulate their activities must be set, from the start, in such a way that will prevent community and alternative media from betraying their mission, their social role.
in writing. - I cannot support this report. While I agree with, and welcome, many of its proposals, I have concerns regarding the narrowing of the scope of the VAT exemption in respect of investment funds. I believe it is better to maintain the status quo.
in writing. - The EPLP believes that the upgrading of VAT requirements for financial services has been long overdue. The rapporteur has shown great diligence in his application to this task. We believe his approach has been very sympathetic to the issue of passing on costs to consumers and that he understands the problems that could be faced. We are uncertain how some points can be properly managed at a practical level - in particular, on the discretion for companies to be allowed to apply VAT. So we have reservations which could not be expressed in the particular amendments, because it was an 'en bloc' vote 1-28. The EPLP support the rapporteur but would have voted against Amendments 6 and 21.
I would personally like to thank Joseph Muscat for his work on this report and others and for his collegiate attitude in the European Parliament. I hope his career goes from strength to strength and that we can welcome him back as a future prime minister of Malta very soon.
in writing. - Whilst in favour of cooperation between Member States in the Area of Freedom, Security and Justice (AFSJ), UK Conservatives are voting against this resolution as we remain consistently opposed to any calls for further harmonisation in the field of AFSJ. In particular we are against calls in the report for the adoption of those Lisbon Treaty provisions which can be adopted under current arrangements.
in writing. - (FR) I welcome the adoption by a very large majority of the resolution on the annual debate on progress made in 2007 in the area of freedom, security and justice.
It is a text of high quality that forcefully reminds us of the need for the rapid adoption of the Lisbon Treaty, which will strengthen the area of freedom, security and justice by providing for fundamental improvements in regard to the legitimacy and effectiveness of EU action.
It also invites the Commission and the Council to define the new priorities of the next multiannual programme for the area of freedom, security and justice for the period 2010-2014.
Lastly, it proposes a number of vital measures to be adopted in the area of fundamental rights and citizenship, in regard to border protection and to immigration and asylum. Those are the priorities advocated by our political group and most of them can also be found in the European Pact on Immigration and Asylum, which needs to be implemented on the basis of concrete action.
in writing. - (PT) While we agree with several points in this resolution on the so-called 'Area of Freedom, Security and Justice' - a euphemism for the real process of bringing justice and home affairs, which are sovereign powers of the Member States, into the Community system - it includes a set of objectives, priorities and proposals that we firmly reject.
In particular because it plays deaf to the rejection of the so-called 'Lisbon' Treaty - insisting on its imposition by the end of 2009 and calling for the process of bringing justice and home affairs into the Community system to be taken forward - bearing witness to the disrespect the EP majority shows towards the Irish people's sovereign and democratic decision.
And also, among other reasons, because it sets as objectives the development of the Schengen Information System (including decisions relating to the Prüm Treaty), Frontex and EU immigration policy (which is selective and protective and which criminalises immigration).
And despite complaining that the 'Union is creating de facto police and judicial cooperation with third countries, notably the US, by means of bilateral agreements on a range of issues, thereby circumventing the formal democratic decision-making procedures and Parliamentary scrutiny', the EP does not call it into question.
in writing. - (DE) 1. The motion describes the Treaty of Lisbon as 'an essential and urgent precondition for ensuring that the Union is an area of freedom, security and justice'. The Treaty of Lisbon has been rejected as a result of the Irish referendum. It is high time that was accepted.
2. The motion calls for the full entry into use of the second-generation Schengen Information System (SIS II) and for the strengthening of Frontex. The border protection agency Frontex is responsible for the operational implementation of the inhuman policy of closing off the EU to people in distress. This policy is an affront to humanity and must therefore be rejected outright.
in writing. - Generally speaking we support the idea of granting long-term residents the right to vote at European and local elections. However, we believe it is for the Member States to decide on the right to vote in local elections in accordance with the relevant international conventions.
in writing. - (IT) I should like to stress the importance of safeguarding pluralism in the media (already cited in Article 11 of the Charter of Rights of the European Union) in order to underpin a democratic process through which the various citizens of Europe can be provided with information in a transparent manner. We know that political pressure too often influences the media, especially those within the public service, which need a sizeable and stable market share so that they can rise above inadequate funding and political lobbies.
I will therefore vote in favour of this motion for a resolution, which seeks to entrust three European universities with the task of monitoring this pluralism using indicators of reliability and impartiality. I also agree on the need to create supervisory systems to guarantee editorial and journalistic freedom in all Member States.
The time is ripe - given the coming 2009 European electoral campaign - for us to draft together a Charter of Media Freedoms to combat the current precarious working conditions of many publicists and journalists.
Finally, the new media channels, relayed in Europe and worldwide, do indeed need funding, but must also be used responsibly (for example the status of weblog authors and editors should be defined) and greater media literacy should be encouraged throughout Europe.
in writing. - (FR) I reaffirm that I attach great importance to freedom of expression and media pluralism. Blogs are tools that may be a threat to people's privacy and can be put in the same category as 'violation of the press laws' if they are untrue or malicious.
in writing. - (DE) A pluralist media system is a fundamental prerequisite for the survival of the European model of a democratic society. The concentration of media ownership, however, creates an environment that is conducive to the emergence of monopolies, erects barriers to market entry and leads to uniformity of media content.
The development of the media system is increasingly driven by the profit motive. If conflicts of interest between concentration of media ownership and political authority are to be avoided, competition and media law must be dovetailed. The fact is that such conflicts of interest damage free competition and pluralism. In order to strengthen pluralism, there is also a need to guarantee a balance between public and private broadcasters.
In addition, I call for measures to improve the competitiveness of media groups in order to foster economic growth. European and national competition rules must be applied consistently so as to ensure keen competition and an open market. In particular, national media regulation must be transparent and efficient.
For this reason I welcome the Commission's intention to develop indicators to measure the plurality of the media. I also call for the creation of additional indicators to measure factors such as democracy and codes of conduct for journalists. Moreover, I believe that the provisions on media concentration should also regulate the means of access to Internet content and its dissemination.
in writing. - (SV) Marianne Mikko's report is a shining example of when good intentions go too far and end up in conflict with the independence of the media and the fundamental principles of freedom of expression. Mrs Mikko's original proposal - which, among other things, covered the possibility of registration, a right to reply and facilities to prosecute authors of blogs - was far removed from the conception I have of freedom of expression and opinion-forming. Fortunately the report was redrafted on these points before the proposal came before the plenary. However, this redrafting was not sufficient to enable me to support the report; on many points, the proposal is still in conflict with the independence of the media, free opinion-forming and freedom of expression.
Amendment 5 - which was finally approved by Parliament - is a better alternative to the report. Better but not good. The issue of media concentration and diversity is important and should be discussed. But this resolution is not the right way to go. Questions concerning the media must always be handled in a responsible and considered manner. When it comes to media independence, freedom of opinion-forming and freedom of expression, I cannot compromise. These values are far too fundamental to tinker with. I therefore abstained in today's vote. By this action I seek to show my support for the debate, but also to express my concern over repeated attempts to regulate questions concerning the media and freedom of expression.
in writing. - (PT) With the changes introduced into the Rules of Procedure of the European Parliament, which in these circumstances does not accept specific proposals for amendments, what has just been voted on was not the Mikko report, but rather an overarching proposal for an alternative resolution.
The final resolution approved is clearly better than the report, and we voted for it for that reason alone, but it retains certain aspects that we disagree with.
Our principal disagreement concerns the way it addresses a pseudo-balance in interlinking so-called 'competition law' with media law, in that experience has shown that the interests of capital outweigh all rights and freedoms, including freedom of expression in the media, very often calling pluralism into question.
Although it states elsewhere that 'the main objectives of public authorities should be to create conditions that ensure a high level of media quality (including those of the public media), secure media diversity and guarantee the full independence of journalists', we know that this is difficult to achieve when the democratic state's role is weak. The truth is that when the principal media outlets are owned by economic and financial groups, freedom of expression and journalistic independence are not guaranteed.
in writing. - I congratulate my colleague Marianne Mikko on her report. I will be voting in favour of the joint alternative motion for a resolution tabled by my group jointly with the Liberals and Greens, which is the closest to my own position. I see no reason why something that is illegal in written or oral form should be legal on the internet. Of course, enforcement may be difficult, but that is not a reason for inaction. After all, we have speed limits on remote country roads, when policing it is very hard. Yet this is not used to justify a free-for-all.
in writing. - (SV) This report and the alternative resolutions tabled with it fall outside the legislative procedure and are nothing more than an expression of the desire of the federalist majority in the European Parliament to get the EU even more involved in the field of culture and media policy. During the preparation of the report, the rapporteur went much too far in her ambition to control and supervise the blogging universe. As luck would have it, the committee backed down somewhat in its proposal to plenary, and the motions tabled by some of the political groups are better than the report itself. But the basic question remains: why should this report be debated in the European Parliament at all?
The question of media concentration is important - so important that it should continue to be handled in the Member States. We have therefore voted against this report in its entirety.
in writing. - (DE) I am voting in favour of Marianne Mikko's report on concentration and pluralism in the media in the EU.
Access to free and diverse media in all Member States is vitally important these days. The two-pillar model that was introduced for private and public television and audiovisual media services has developed very well. So that this development process can continue as fruitfully as possible, stable funding must be provided for public broadcasting corporations, enabling them to promote public interests and social values, to preserve pluralism in the media and to give people access to high-quality content.
I also support the creation of a charter for media freedom. This would be a bridgehead for efforts to guarantee freedom of expression. Provision for the independence of journalists, however, must be made by means of specific legal and social guarantees.
The concentration of media ownership is also a problem, since it encourages the emergence of monopolies. There is therefore a need to merge competition and media legislation in order to guarantee access, competition and quality. The report more or less covers all the main points, and for this reason I am backing the rapporteur.
in writing. - (RO) As we all agree, pluralism should be a vital element of the mass media. Pluralism must be supported, and the adoption of the Mikko report constitutes a major step in this direction.
The need for a balanced mass media market should be recognised and supported by the Member States, which should commit themselves, both individually and collectively, to giving European citizens the opportunity of obtaining accurate and diverse information.
Cultural diversity, as well as the ever-increasing need for integration of the migrant population and of minorities, along with the importance of providing quality information to the active population, are the priority reasons for creating a Media Freedom Charter. I would like to express my full support for the European Parliament's recommendation that public media services should be encouraged to act as alternative providers of information to ones based exclusively on commercial criteria.
Active exercise of rights and obligations by European citizens, and their being informed and capable of understanding and criticising the provision of information is a necessity which should bear on every measure to be adopted in the future both by European institutions and by each Member State.
in writing. - New technology has led to the emergence of new media channels and changes in media content. A wide-spanning media system is essential for nurturing democracy and free thought. I broadly voted in support of Marianne Mikko's recommendations.
in writing. - (DE) Concentration in the media is a widespread evil and must be combated. First of all, however, there are several countries in the EU where concentration in the media is a problem, and it is therefore unacceptable to mention only one country. Secondly, in several places the report calls on the European Commission to act in an area of activity that is covered by the subsidiarity principle.
Had that been amended, or had I been able to vote for such an amendment, I would have approved the Mikko report.
The increase in media ownership by the few makes for greater monopolies and stifles the essential diversity of opinion.
Access to information today seems unrestricted and at the same time deficient. Business groups own a large proportion of the media and Internet services and are also their own best-advertised customers. It is essential to safeguard quality public television that is pluralistic, open and independent. As for freedom of expression on the Internet, the EU should place great emphasis on public dialogue to ensure both freedom of expression and the protection of personal data. The debate has only just begun. By cooperating with civil society, solutions can be found.
The amendment of the Rules of Procedure, as adopted by us on 8 July 2008, resulted in new rules on own-initiative reports. During this second September part-session, we have had the opportunity to see how these rules work in practice.
During the Monday evening debate on several own-initiative reports, it turned out, however, that this change was not the most felicitous. Only the rapporteur and a representative of the Commission were heard in the debate on each report. The debate lost its dynamism because the shadow rapporteurs were not allowed to speak either. Even the rule that members who took part in the preparation of the report can present their comments in writing is proving problematic. The rule in force is that, during the course of one part-session, each member can react in writing only once.
The procedure for voting on own-initiative reports is also proving problematic. Under the new rule, amendments are not admissible for consideration in plenary. Only an alternative motion for a resolution may be tabled on behalf of a political group.
In practical terms, the shortcomings of our decision affected this very report, by Mrs Mikko, on concentration and pluralism in the media in the European Union. The relatively balanced report contained some points concerning particular Member States. I think that the contents of a report touching on such a sensitive theme should remain neutral. I did not intend to vote against the report but we did not get the chance to vote on the motion for a resolution tabled by our political group, the PPE-DE Group. I am asking for this rule to be changed.
in writing. - (PL) Mr President, pluralism in the media means diversity in the dissemination of information and the characteristic nature of broadcasters. Both of these areas are currently under threat in the media sector. An ever-increasing concentration of ownership among media companies that are competing in this sector has led to a situation where information that is valuable from the social and cultural points of view is difficult to find in the maze of easily accessible and standardised news for everyone. It is difficult to predict what the worsening situation in this sector will lead to, not just for individual consumers, but also for society as a whole.
The rapporteur was right to emphasise the role of public sector broadcasters as the guardians of diversity, with a mission to broadcast high quality information. She is also right to propose a model where there are strong public sector media outside the competitive media market coexisting with private media companies that are motivated by profit. There can be no doubt about the importance of balance between these two pillars. The text of the report, as well as the intentions of the rapporteur, seem to be clear and transparent. The compromise reached during the discussions of the Committee on Culture is a good one.
In addition, the legal status of the new methods of disseminating information, such as Internet blogs, or other user-generated sites, should be clearly delineated so that the people creating these forms should be aware of their rights and responsibilities and any possible sanctions. There will be more of this type of content. Basing these measures on a code of ethics is a step in the right direction.
in writing. - (PL) In the resolution on concentration and pluralism in the media in the European Union that has been adopted, Members of the European Parliament, including myself, were right to speak in favour of guaranteeing freer access to diverse mass media as well as of freedom of expression.
It should also, however, be pointed out that, as regards Internet blogs, the resolution differs significantly from the initial version of the report by Marianne Mikko and the Committee on Culture and Education. This report assumed there would be a clarification of the status of Internet blogs and user-generated sites such that they would be subject to regulations that are similar to those used for other publications. However, the resolution that was in fact adopted calls for an open discussion on the status of Internet blogs. For this reason I voted in favour of the resolution.
In my view, the Internet and, specifically, Internet blogs, play an important role in promoting media pluralism and freedom of expression and, as such, should be free from any restrictions. Point 25 of the report in its previous version, if it were interpreted badly, constituted a threat to the freedom of expression of authors using this ever more popular medium. I would state in the strongest possible terms that any similar attempts at regulation and control in the future should be rejected by the European Parliament.
in writing. - (PL) During today's vote, I supported the resolution on concentration and pluralism in the media in the European Union. I agree with the principle that motivates the rapporteur, namely that there has to be some equality as regards standards for the protection of democracy and basic freedoms.
In today's world, the mass media have an enormous and ever-increasing influence. The appearance of ever-newer media is a positive development. It increases dynamism and variety in this sector. I believe that, in this regard, there is a need to create a system of monitoring and implementation based on indicators of media pluralism that are set in a reliable and impartial manner. We should defend media pluralism as an important aspect of democracy and freedom, in order to guarantee access to free and diverse mass media to all the inhabitants of the European Union.
In addition, I can see that it would be worth creating a charter of media freedoms, which would provide guarantees not just for the social rights of broadcasters and journalists, but would also guarantee freedom of expression.
in writing. - (RO) Continued increases in the price of oil is leading to major concerns as regards the impact of this phenomenon on economic growth within the EU, and in particular as regards its negative effect on consumer purchasing power and the quality of life.
EU foreign policy is crucial in this regard. Since the EU economy still depends to a significant extent on energy imports, it is necessary to institute a common energy policy based on the principle of solidarity, security and diversification of sources and external supply routes.
In my capacity as rapporteur on regional cooperation in the Black Sea area, I have constantly stressed the importance and urgency of these actions. Today, however, I urge the Commission and the Council to bring forward concrete measures to reduce EU energy dependence in the immediate future. My appeal concerns not only oil imports, but also gas imports, and includes the implementation of the Nabucco project.
in writing. - (SV) We voted against Amendment 1 on the taxation of windfall profits, because we think that the text proposed is unclear and we question both how it is to be implemented and, more especially, what the ultimate purpose of the proposal is. However, we voted for the amendment advocating reduced VAT on energy-saving goods and services, since that is one of many possible ways of stimulating the switch to more energy-efficient alternatives. We would, however, point out that taxes are a national matter and decisions on them can only be taken by the Member States.
in writing. - (PT) I voted for this resolution because, in stressing the discrepancy between the value of crude oil on the international markets and the final price of fuel, it manages to address this sensitive issue without taking the emotive approach adopted by some governments, such as the Portuguese Government, for example.
In Portugal, Minister Manuel Pinho revealed not only his total confusion (and limited power to intervene), but also an unacceptable interference in the regulator's independence. This is no more than wishful thinking in the run-up to elections.
I reject any administrative price-fixing or fiscal harmonisation of fuel at European level.
I agree to tax intervention (VAT and production tax), provided it is temporary and selective in favour of the most seriously affected households and industrial sectors.
To my mind, the solution essentially involves reinforcing current oil regulations. Rather than expecting it to fall into line behind the Minister's statements or consumer complaints, the Competition Authority should act within its powers of initiative to overcome the climate of mistrust surrounding its capacity to oversee the oil sector. Portuguese public opinion deserves a firm guarantee that anti-competitive practices are not a factor in the establishment of prices. If it is confirmed that they are, then the Competition Authority must intervene impartially and impose exemplary sanctions.
in writing. - I am happy to support the practical ideas contained in most of this resolution on rising energy prices. National and regional authorities need to bring action plans as soon as possible to protect our most vulnerable citizens.
In the medium term a shift to renewable sources of energy coupled with increased energy efficiency will help protect us from the inevitable swings in prices that come with reliance on fossil fuels, but in the here-and-now concrete action is needed to relieve and eradicate fuel poverty.
I do not agree, however, that liberalisation of the energy markets is part of the solution to rising prices.
in writing. - I voted for the joint motion for a resolution on 'Getting a grip on energy prices'. However, I voted against Amendment 1 calling for a windfall tax at European level. Rather, due to different levels of energy charges across the Union, this is something that must and should be done at national level.
in writing. - I voted against the resolution on energy prices. Whilst I wholeheartedly agree that rising energy prices require affirmative political action, I reject the resolution's references to 'low carbon' energy. I reject the idea that increased nuclear energy can have a positive impact on the environment and believe that political attention should be focused on non-nuclear renewable energy sources.
in writing. - I welcome the positive vote today on recognising energy poverty and reducing VAT for energy saving goods.
in writing. - (SV) There is much that the EU can do to reduce the problem of obesity and on which we should focus attention in Parliament. It is good therefore that Parliament today voted for the report on nutrition, overweight and obesity. One of the consequences of that decision is that Parliament is now calling for a ban on trans-fats.
At the same time, however, we think that the report could have said a lot less about what schools should do and what food they should serve. We think that is best decided at national or local level.
in writing. - (PT) The fight against the serious public health problem of overweight- and obesity-related disease must be a priority from the early stages of life.
This report asks Member States, local entities and school authorities to monitor and to improve the quality and nutritional standards of school meals.
Nutritional information on food is important, particularly the difference between natural trans-fatty acids present in meat and dairy products and those produced during industrial processing (artificial). The undifferentiated labelling of trans fats will only confuse consumers, create a negative image of healthy dairy products and have undesirable effects on consumption, undermining public health (reduced intake of important nutrients such as calcium and proteins, for example).
European indicators such as waist size are useful for monitoring the risk factors people are exposed to in relation to various obesity-related diseases. An understanding of the distribution of abdominal obesity facilitates the planning of more effective measures to minimise such problems.
I agree with colour coding to label foods because, rather than clear and easily understandable labelling, what Europeans need are signs that they can interpret in order to make healthy choices.
in writing. - (PT) Overweight and diet-related diseases are a serious public health problem, which means that the fight against obesity must be set as a priority from the early stages of life.
The Foglietta report is highly relevant in calling on Member States, local entities and school authorities to monitor and improve the quality and nutritional standards of school meals.
I believe that nutritional information must always be provided on food, particularly an indication of artificial trans-fats, because these have more negative effects on health. Failure to distinguish artificial trans-fats from natural fats would mislead consumers and only contribute towards a negative image of some animal foods that contain natural trans-fats, such as meat and dairy products.
I also voted for the development of European indicators such as waist size and other obesity-related risk factors because I believe they may be useful in the future for assessing the risks facing the population, and for the success of the measures implemented.
in writing. - I cannot support this report or Amendment 6 as I feel that it is inappropriate to include tax- or VAT-based issues in a health-based report such as this.
in writing. - I voted in favour of the Foglietta report and welcome the White Paper on nutrition, overweight and obesity-related health issues. Obesity is a major problem across Europe and conditions related to obesity and bad nutrition have serious consequences across societies. In my own country, the Scottish Government has taken positive steps to improve the nutrition within public institutions such as schools and hospitals and such initiatives are to be encouraged across the EU.
in writing. - (FI) I voted in favour of Mr Foglietta's own-initiative report adopted by the Committee on nutrition, overweight and obesity in our public health strategy. I applaud the basic view that industry should be given a chance to try and reduce health problems as a result of being overweight or obese through self-regulation, but where the Commission would also be empowered to ensure that attempts at reasonable and responsible advertising (especially in the case of children), for example, and reductions in the amount of salt, fat and sugar that people consume in food are actually realised.
It is important to provide consumers with comprehensive information on food package labelling, so that they know how to choose between good, better and worse food. In my view, and in contrast with current practice, the content of artificial trans-fats should definitely be included in food product descriptions. I voted against the line our group adopted on this
I supported our group's opinion, however, on the use of colour coding in the labelling of food. Colour-coded labels, whose purpose it is to send a clear message on how good a product is for the health and which has provoked much debate in Europe, are often misleading, and so of no value whatsoever. Many UK supermarket chains for this reason have aimed to do away with a practice they have previously adopted.
in writing. - (DE) I shall be voting for Alessandro Foglietta's report concerning the White Paper on a strategy for Europe on nutrition-, overweight- and obesity-related health issues.
I agree with the rapporteur on the need for restructuring measures in health, sport and nutrition. Problems such as overweight and unhealthy eating habits occur most frequently among socially and economically deprived sections of the population. One of the first ways to solve the problem can be implemented in schools. More PE lessons and a balanced diet for children and young people would be among the first steps towards a healthier lifestyle, and nutritional science should be a compulsory subject in every European school. In addition, the labelling of food products would be welcome, since it would enable consumers to compare products and to distinguish between good and inferior food.
The report does not offer a perfect solution, but it does propose some very good measures. These measures can change a few things for the better, which is why I judge them very favourably.
in writing. - (FR) It is laudable of the European Commission to concern itself with healthy food and exercise for all citizens, to prevent them from becoming overweight, obese and chronically ill. I certainly support the intention to sound the alarm in face of the obesity epidemic that has struck three million children and 20-30% of adults, while 14 million children and half the adult population are overweight.
I welcome the fact that the influence on consumer behaviour of flavour enhancers - such as glutamates, guanylates and inosinates, which are found in massive quantities in a great many prepared dishes and industrially prepared food - is being recognised and analysed.
At the same time I regret that my amendment, which seeks to promote healthy eating habits by consulting Euro-Toques, an association of chefs that adheres to a code of honour and supports the intrinsic quality of products and the protection of local production, was not adopted. I believe we would be well-advised to draw on their know-how in order to promote best practice, in school dining halls among others, and to develop a taste in young people for quality food and healthy eating habits.
in writing. - I welcome Alessandro Foglietta's report on the White Paper on nutrition, overweight and obesity-related health issues. The report contains a number of positive recommendations such as the proposal for an EU-wide ban on trans-fatty acids that have been found to be linked to heart disease and female infertility. However, I would join my colleagues in supporting measures that go further. Schools, for example, should not find themselves in the position where they have to consider the option of housing advertising of unhealthy foods on their premises. My vote reflects these views.
Obesity has taken on epidemic proportions. The most obese people in Europe are to be found in Greece, where 3 in 4 are overweight and there has been a 956% increase in fast food.
To combat obesity, drastic measures must be taken here and now:
VAT on fruit and vegetables must be reduced;
VAT on health-food products and protection of traditional products must be reduced;
Correct nutrition must be ensured from infancy;
In schools, food must be checked in canteens and there must be physical exercise;
Advertising and misleading information on products with a high fat, sugar or salt content should be banned;
Clear nutritional information on labels should be compulsory, so that consumers can make healthy diet choices;
Synthetic trans-fats and flavour enhancers in industrially produced convenience foods should be banned.
At the beginning of 2009 the European Commission programme for free distribution of fruit and vegetables to schools comes into effect. This will be funded with European capital to a total of EUR 90 million annually and will be supplemented with national funding. The Greek Government must secure the capital to launch this programme immediately.
in writing. - The need for clear labelling on food will help in our fight against obesity. I was very disappointed to see the rejection of mandatory front-of-pack labelling with colour coding in this report. This is a measure I strongly support. I welcome the calls for an EU-wide ban on artificial transfatty acids.
in writing. - There are a number of basic principles that have to be applied to the right of EU patients to seek care in another member state other than their own.
WE cannot allow the ECJ to make policy in this area on a case by case, piecemeal basis. They will decide purely on market grounds and not on the basis of the uniqueness of health care as a non-market universal service.
The health and wellbeing of patients has to be at the core of the law we make in this area.
Until such time as there is agreement that we can harmonise our national health services to the highest standards, then MS must be free to plan and fund and manage services to deliver high quality public health services within their borders.
Competition between national health services must not be an objective or an outcome of this legislation. The best interests of patients will not be served by treating health as simply another commodity to be bought and sold. This in my view would drive standards down.
in writing. - (SV) This resolution states views on appropriate policy measures covering such matters as employment protection, the fight against poverty, labour market measures, the integration of elderly people into the job market, professional mobility and differences in remuneration. Important labour market questions of this kind must on no account be regulated by way of lectures from the EU institutions. The Member States are better placed than the EU institutions to develop successful policy in these areas. Any international coordination that may be needed should be pursued within the framework of global organisations with broad democratic legitimacy, such as the ILO. We have therefore voted against this resolution in the final vote.
in writing. - (NL) We are still glad that the European Parliament excluded heath care services from the general directive on services. Healthcare is after all a specific sector requiring a specific approach.
The fundamental premise of the proposal, in line with established case-law, has to be that the organisation and funding of healthcare are the responsibility of Member States. This means on the one hand that patient mobility cannot be made an absolute right and on the other hand that there are no excuses for not investing in one's own health system. That premise also necessarily implies that Member States must be able to charge the real cost to the patient.
There must be solidarity, but there must also be the possibility of different treatment for patients who have contributed in their own country through the social security and tax system and foreign patients who have not.
The fact that we have the directive is a good thing, but anyone familiar with the sector feels that it still needs a lot more work. To my mind the quality, accessibility and financial sustainability of healthcare on the basis of socially responsible solidarity remain the key criteria here.